         Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 1 of 25




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                              GAINESVILLE DIVISION

MICHAEL PAYNE                            :
                                         :
        Plaintiff,                       :
                                         :       CIVIL ACTION
v.                                       :
                                         :       FILE NO.: 2:20-cv-00016-RWS
AUKEY INTERNATIONAL                      :
LIMITED; SHENZHEN AUKEY                  :
E-BUSINESS CO., LTD; and                 :
JOHN DOES #1 – 5                         :
                                         :
        Defendants.                      :


                          COMPLAINT – 2ND AMENDED



                                     SUMMARY

     1. This is a product liability case arising out of a defective electrical hand tool

called a TACKLIFE DM-03 multimeter with serial number H21H-A02677 (“the

subject meter”).

     2. Plaintiff Michael Payne seeks compensation for the horrific burn injuries

suffered while using the subject meter.

     3. The subject meter which should have interrupted an electrical current and

protected Michael Payne for an arc blast explosion, but due to the subject meter’s
                                             1
        Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 2 of 25




defects, it did not.

   4. Defendants are Chinese companies who sell large amounts of product on

Amazon and other e-commerce outlet where Defendants frequently engage in

copyright infringement, trademark infringement, and violate other anti-competitive

practices, while at the same time attempting to conceal their identity and keeping

most of their assets in China where the Chinese government will not enforce

American Court judgments against Chinese companies. See, e.g., Venus Fashion,

Inc. v. Aukey International Limited and Aukey E-Business Co., Ltd., Civil File Action

No. 0:16-cv-61752 (SD Fl 2016); BigMouth, LLC v. Aukey International Ltd., Civil

File Action No. 1:17-CV-10212 (Mass 2016).

   5. Each Defendant purposefully availed themselves of the privilege of doing

business in Georgia because they conducted regular business with Georgia

customers using third-party sites – particularly, Amazon – as a conduit.

   6. Defendants manufactured, designed, imported the subject multimeter.

   7. Alternatively, upon information and belief, nonparty Shenzhen Temie

Technology Co., Ltd. aided in the manufacture of the subject multimeter. However,

nonparty Shenzhen Temie Technology Co., Ltd. is an alter ego, joint venture and




                                          2
         Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 3 of 25




agent of Defendants and is part of the same corporate family as Defendants.1

    8. Defendants are collectively considered the marketers, manufacturers,

inspectors, testers, importers, distributors, and creators of the subject multimeter.

Below is a photograph of the subject meter after the incident:




1
  The e-mail address of the product director Shenzen Temie listed with the FCC has an Aukey domain address at
https://fccid.io/2AM5P.

                                                     3
       Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 4 of 25




   9. Below is a photograph of Plaintiff Michael Payne’s hand taken shortly after

the incident:




                                        4
    Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 5 of 25




                    PARTIES, SERVICE, AND VENUE

10. Plaintiff:

       a. Plaintiff Michael Payne is a resident and citizen of the State of Georgia.

       b. Plaintiff Michael Payne resides at is 949 Millard Farmer Road,

           Newnan, Coweta County, Georgia, 30263.

11. As to Defendant Aukey International Limited (“Aukey International”):

       a. Aukey International marketed, manufactured, inspected, and sold the

           subject meter.

       b. Aukey International operates under the name “TACKLIFE” (amongst

           others), particularly when it conducts its business in the United States.

       c. To the extent that Aukey International, Defendant Shenzhen Aukey E-

           Business Co., Ltd., and nonparty Shenzhen Temie Technology Co.,

           Ltd. have any separateness, they were, at all relevant times, engaged in

           a joint venture in which they combined their property, their labor, or

           both in a joint undertaking with mutual rights of control.

       d. Further, to the extent that Aukey International, Defendant Shenzhen

           Aukey E-Business Co., Ltd., and nonparty Shenzhen Temie

           Technology Co., Ltd. have any separateness, they were, at all relevant

           times, alter egos of one another and operating as business conduits of

                                        5
Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 6 of 25




    each other.

  e. Aukey International is a for-profit Chinese Corporation which

    purposely conceals its identity so that it cannot be served with lawsuits

    in the United States and be held account for its conduct. See, e.g.,

    BigMouth, Inc. v. Aukey International Ltd., Civil File Action No. 17-

    cv-10212-DPW (US Dist. Mass. 2017) (“Electronic service is

    appropriate and necessary in this case because the Defendant...has

    provided incomplete and/or contradictory physical address information

    in order to conceal its location and avoid liability for its unlawful

    conduct...”)

  f. Upon information and belief, Aukey International uses multiple

    contradictory physical addresses in Shenzhen China, including:

        i. No. 102, Building 09, China South City, Pinghu Town,

          Longgang District, Shenzhen, Guangdong 518111, CHN;

       ii. No. 102, Building P09, South China International Printing Paper

          Packaging Logistics Zone, No.1, Huanan Ave, Pinghu Street,

          Longgang District, Shenzhen, Guangdong, 518000 China;

      iii. Room 102, Building P09, Huanan International Zone, No.1

          Huanan Rd, Pinghu Town, Longgang District, Shenzhen China;

                                 6
           Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 7 of 25




                           and

                     iv. No. 102, Building P09, Electronics Trade Center, Huanan City,

                           Pinghu Town, Shenzhen, 51811, China

              g. Aukey International operates its business in the United States through

                  its United States managing agent, Chief Operating Officer, and

                  Operations Director Roy Cheung who is believed to live in Reno

                  Nevada.2

              h. Aukey International can be served at its registered office through its

                  registered Company Secretary “Gold Secretary Limited” at Room

                  1202, On Hong Commercial Building, 145 Hennessy Road, Wanchai,

                  Hong Kong, China.

              i. Aukey International was properly served with process in this matter.

              j. Venue is proper in this Court as to Aukey International under O.C.G.A.

                  § 14-2-510(b)(4). See Pandora Franchising, LLC v. Kingdom Retail

                  Group, LLLP, 299 Ga. 723, 727 (2016).

      12. As to Defendant Shenzhen Aukey E-Business Co., Ltd. (“Aukey E-

Business”):



2
    https://www.linkedin.com/in/roy-cheung-a864b0171/

                                                        7
Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 8 of 25




  a. Aukey E-Business marketed, manufactured, inspected, and sold the

     subject meter.

  b. Aukey E-Business also operates under the name “TACKLIFE” (amongst

     others), particularly when it conducts its business in the United States.

  c. To the extent that Aukey International, Aukey E-Business and nonparty

     Shenzhen Temie Technology Co., Ltd. have any separateness, they

     were, at all relevant times, engaged in a joint venture in which they

     combined their property, their labor, or both in a joint undertaking with

     mutual rights of control.

  d. Further, to the extent that Aukey International, Aukey E-Business and

     nonparty Shenzhen Temie Technology Co., Ltd. have any separateness,

     they were, at all relevant times, alter egos of one another and operating

     as business conduits of each other.

  e. Aukey E-Business is a for-profit Chinese Corporation which purposely

     conceals its identity so that it cannot be served with lawsuits in the

     United States and be held account for its conduct.

  f. Upon information and belief, Aukey E-Business uses multiple

     contradictory physical addresses in Shenzhen China, including:

        i. No. 102, Building 09, China South City, Pinghu Town,

                                  8
            Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 9 of 25




                           Longgang District, Shenzhen, Guangdong 518111, CHN;

                      ii. No. 102, Building P09, South China International Printing Paper

                           Packaging Logistics Zone, No.1, Huanan Ave, Pinghu Street,

                           Longgang District, Shenzhen, Guangdong, 518000 China;

                     iii. Room 102, Building P09, Huanan International Zone, No.1

                           Huanan Rd, Pinghu Town, Longgang District, Shenzhen China;

                           and

                      iv. No. 102, Building P09, Electronics Trade Center, Huanan City,

                           Pinghu Town, Shenzhen, 51811, China

               g. Aukey E-Business operates its business in the United States through its

                   United States managing agent, Chief Operating Officer, and Operations

                   Director Roy Cheung who is believed to live in Reno Nevada.3

               h. Aukey E-Business can be served at the following addresses:

                       i. No. 102, Building P09, Huanan International Printing Paper

                           Packaging Logistics Area (Phase 1), 1 Huanan Avenue, Pinghu

                           Street, Longgang District, Shenzhen, Guangdong, China; OR

                      ii. Room 102, Bld P09, Huanan International Zone, No.1 Huanan



3
    https://www.linkedin.com/in/roy-cheung-a864b0171/

                                                        9
        Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 10 of 25




                         Rd, Pinghu, Longgang District, Shenzhen.

            i. Aukey E-Business was properly served with process in this matter.

            j. Venue is proper in this Court as to Aukey E-Business under O.C.G.A.

                § 14-2-510(b)(4). See Pandora Franchising, LLC v. Kingdom Retail

                Group, LLLP, 299 Ga. 723, 727 (2016).

                                          JURISDICTION

    13. Specifically, and concerning personal jurisdiction, Plaintiff’s assert the

following which, upon information and belief,4 he believes to be true:

            a. Aukey International, Aukey E-Business and Aukey E-Business and

                nonparty Shenzhen Temie Technology Co., Ltd. have no real

                separateness and any supposed separateness between them is merely a

                subterfuge. There is a unity of interest and ownership of the companies,

                they are mere instrumentalities used to transact the affairs of each other,

                and there is no separate corporate personality between them. As a

                result, and for the remainder of this Complaint, Aukey International,

                Aukey E-Business, and nonparty Shenzhen Temie Technology Co.,


4
 The below statements are made based on Plaintiff’s internet research, review of the product placards, review
of the product literature, review of Aukey’s background, knowledge of about product manufacturers enter joint
venture agreements to have trademarks they do not own on their products, and background knowledge about
how products typically move in modern commerce. This includes Plaintiff’s counsel basic knowledge of how
Amazon and other third-party sites typically structure sales.

                                                     10
Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 11 of 25




     Ltd. are sometimes jointly referred to as “Aukey.”

  b. To the extent that there is any actual separateness Aukey International,

     nonparty Shenzhen Temie Technology Co., Ltd., and Aukey E-

     Business (there is not), then every allegation of this Complaint made

     against “Aukey” is made against both Defendant Aukey International

     and Defendant Aukey E-Business, individually.

  c. Defendants are collectively the marketers, manufacturers, inspectors,

     testers, importers, distributors, and creators of the subject multimeter.

  d. At all relevant times, Defendants were engaged in a joint venture where

     the companies’ combined their property or labor, or both, in a joint

     undertaking for profit with rights of mutual control.

  e. At all times mentioned herein, Defendants are agents, alter egos, joint

     ventures, and wholly owned and controlled subsidiaries of one another

     who have formed a multitude of corporate identities but who operate as

     one entity. As such, these Defendants cannot use their corporate form

     to shield their wrongdoing and avoid tort liabilities, tax liabilities, and

     other liabilities under the law.

  f. At all relevant times herein, Defendants acted in all aspects as agent,

     apparent agent, and alter ego for each other Defendant and as agent,

                                   11
Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 12 of 25




       apparent agent, and alter ego of their ultimate parent company

       (hereinafter collectively referred to as “Aukey”).

  g. Defendants made the defective products detailed in this Complaint,

       among others, available for sale to consumers through an established

       distribution     chain,     including      on        Aukey's     website

       (www.tacklifetools.com) and through third-party retailers such as

       Amazon eBay and Rakuten.com as part of a broad, long-term e-

       commerce business that extended its reach to consumers in Georgia.

  h. Aukey regularly transacts, solicits and/or conducts business in Georgia,

       including deriving substantial revenue from goods sold to and used by

       consumers in Georgia, through these third-party retailers.

  i. Because Aukey sold the subject meter into the stream of commerce,

       knowing and intending that it would be sold to residents of the United

       States and Georgia, Aukey is subject to the specific jurisdiction of this

       Court. See World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,

       297-98 (1980); Betancourt v. Endo Pharmaceuticals, Inc., No. 1:11-

       CV-3805, 2014 WL 10677480, at *5-9 (N.D. Ga. Dec. 17, 2014).

  j.   Aukey has made the defective products detailed in this Complaint,

       among others, available for sale to consumers through an established

                                    12
       Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 13 of 25




              distribution      chain,       including       on      Aukey's       website

              (www.tacklifetools.com) and through third-party retailers such as

              Amazon eBay and Rakuten.com as part of a broad, long-term e-

              commerce business that extended its reach to consumers in Georgia.

                  i.   Aukey markets, manufactures, inspects, sells, imports, and

                       distributes meters, including the subject meter.

                 ii.   Aukey generally manufactures its meter in China, then sells

                       them in the United States and in other markets around the

                       world, including Georgia.

                iii.   Aukey is a sophisticated business, operating as “a top ranked

                       global Amazon seller and has distribution partners in over 50

                       countries”5 and engaging in a substantial volume of

                       transactions such that Aukey is selling its products throughout

                       the United States in all markets, including Georgia.

                iv.    Aukey targets the United States for the sale of its meter and has

                       an “Amazon Store” that is used exclusively for sales of its

                       product in the United States including Georgia.6

5
 https://www.linkedin.com/company/aukeyofficial/about/
6
 https://www.amazon.com/stores/page/B4F70606-6B67-46A0-BD18-
938B37E59982?store_ref=SB_A04235323PLUF1B69AADD&pf_rd_p=e037c154-e093-48a4-b127-

                                             13
       Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 14 of 25




                 v.   Aukey targets the United States, including Georgia, for the sale

                      of its meter and has a separate “Amazon Store” that is used

                      exclusively for sales of its TACKLIFE brand.7

                vi.   Aukey has a Tacklifetools.com website where it advertises its

                      meters and directs customers in the USA and Georgia to its US

                      Amazon store for purchasing those meters.              The website

                      provides customer support in the “US Market”, including

                      Georgia, through two different web e-mail addresses.8 The

                      website also directs users that the subject meter can be

                      purchased through United States Amazon and it provides a

                      radio button to the purchase page through Amazon for Georgia

                      consumers.9

               vii.   Aukey has a TackLifeTools Facebook page where it advertises

                      in Georgia for Facebook that its products can be purchased in

                      the United States (including Georgia) through Amazon, and the



477e5e294e3f&hsa_cr_id=2097131040501&lp_slot=auto-sparkle-hsa-
tetris&lp_asins=B00M6QODH2,B00QM9KL5M,B07FYVJ212&lp_mat_key=aukey&lp_query=aukey%20amazon
%20store&sb-ci-n=brandLogo&sb-ci-v=images%2FS%2Fgladiator-image-upload-
prod%2F0%2FATVPDKIKX0DER%2F4ee7230be4ec87de69e2d7f51035f19e._SR218%2C200_.jpg
7
  https://www.amazon.com/stores/Tacklife/Tacklife/page/0EC3B675-C16D-448D-8435-CE3028C90F4B
8
  https://www.tacklifetools.com/portal/page/index/id/7
9
  https://www.tacklifetools.com/product/product/index/id/12

                                             14
         Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 15 of 25




                           Facebook page contains a link for a United States Only instant

                           messenger app with the handle “m.me/Tacklife.us” for use by

                           Georgia residence.10

                  viii.    Aukey has applied for and received protection under United

                           States Law for the following trademarks for use with its

                           TACKLIFE brand in the United States, including the use of

                           trademarks and protection of the trademarks in Georgia:




                                       11




                                              12




                                                   13



                    ix.    Aukey has also applied for and received protection under

                           United States Law for the numerous trademarks related to the



10
   https://www.facebook.com/pg/Tacklife.US/about/?ref=page_internal
11
   http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:iaq506.2.1
12
   http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:iaq506.2.3
13
   http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:iaq506.2.4

                                                        15
         Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 16 of 25




                            “Aukey” name in the United States as well, which includes

                            protection in Georgia.14

                     x.     Aukey clearly targets the United States as a whole for its

                            businesses, including Georgia, and clearly recognizes that it

                            sells its products including the subject meter in Georgia.

                    xi.     Sophisticated companies like Aukey, reasonably expects its

                            products to be sold in Georgia when it sells those products to

                            an affiliated company for the purpose of distributing the

                            products throughout the United States and does not exclude

                            Georgia from the territories where its products may be sold.

                   xii.     Aukey’s contacts with Georgia are not random, fortuitous, or

                            because of the unilateral activity of a third person. Instead, they

                            are the result of Aukey's desire to sell its products like the

                            subject multimeter throughout the United States, including

                            Georgia, through its affiliated distributors.

                  xiii.     Because Aukey conducted regular business in Georgia and

                            used Amazon as a broader forum for commercial activity, their

14
   http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:iaq506.3.5;
http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:iaq506.3.2;
http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:iaq506.3.4

                                                       16
Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 17 of 25




              use of the third-party Amazon website does not shield them

              from jurisdiction where they have undoubtedly availed

              themselves of the privileges and benefits of conducting

              business in Georgia.

      xiv.    Aukey sold the subject meter through Amazon to Plaintiff’s

              employer Fire Equipment Services Center, in Newnan Georgia.

       xv.    Defendants, through the use of Amazon, shipped the subject

              meter from Chine to Plaintiff’s employer Fire Equipment

              Services Center, in Newnan Georgia.

      xvi.    Plaintiff received the meter in Georgia through his employer

              Fire Equipment Services Center.

     xvii.    Plaintiff was injured in Georgia by the meter.

     xviii.   Defendants derive substantial revenue from sales to Georgia

              consumers.

      xix.    Defendants ship substantial products to Georgia.

       xx.    Defendants are engaged in consistent commerce in Georgia, in

              part, through its intermediary, Amazon.

      xxi.    Alternatively, Defendants purposefully conceal how they do

              business in an effort to gauge the US test system but actually

                                  17
      Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 18 of 25




                     do substantial US business; and if Defendants Georgia contacts

                     are not sufficient to confer personal jurisdiction, there is a US

                     Forum where this case can be brought and this case should be

                     transferred to that form.

         k. A court may exercise specific personal jurisdiction over a party that

         maintains a commercial website that is devoted primarily to contract

         formation and the facilitation of transactions, as is the case here. See

         Fusionbrands, Inc. v. Suburban Bowery of Suffern, Inc., 2013 U.S. Dist.

         LEXIS 138138, *17-18 (N.D. Ga. 2013)(“in maintaining its Amazon.com

         storefront, defendant actively directed its sales activities to this district.”)

   14. Because Georgia’s long-arm statute extends as far as the due process clause

of the federal Constitution permits, Georgia’s long-arm statute authorizes this Court

to exercise jurisdiction over Defendants. See Allstate Ins. Co. v. Klein, 262 Ga. 599,

600 n.1 (1992).

                    FACTS AS TO THE SUBJECT METER

   15. Aukey manufacturers and designs the subject meter.

   16. Aukey imports the subject meter into the United States.

   17. Aukey advertises for the sale of the subject meter in the United States through

its Website, Facebook page, Instagram Page, LinkedIn Page, and Amazon Store.

                                           18
         Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 19 of 25




Aukey’s entire web presence as it relates to the subject meter directs customers to

the Amazon Store to purchase the subject meter.

   18. Through the use of Amazon as an intermediary, Aukey sells large volume of

TACKLIFE products including the subject meter throughout the United States.

   19. Upon information and belief, at some point after January 1, 2012, Fire

Equipment Services Center (located at 34 Strong Lane Drive in Newnan Georgia)

purchased the subject meter through Amazon.

   20. At some point after January 1, 2012, Fire Equipment Services Center provided

the subject meter to Plaintiff for use in his work in the Fire Protection industry.

   21. The subject meter had the TACKLIFE logo on it.

   22. The subject meter was defective, unreasonably dangerous, and not

accompanied by proper warnings.

                    FACTS AS TO THE SUBJECT INCIDENT

   23. On the November 19, 2018, Plaintiff was sent to Sears Logistics (580 Rayco

Drive, Pendergrass, GA) to do an annual fire safety inspection at the facility.

   24. During his work, Plaintiff used the subject meter to check the voltage on the

fire pump controller as part of the inspection.

   25. Upon information and belief, the fire pump controller typically runs at 480

volts.

                                          19
       Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 20 of 25




   26. When Plaintiff touched the probe tips to Phase 1 and Phase 2 on the fire pump

controller, there was a short inside the subject meter which allowed energy to build

up at the subject meter’s probe tips and cause an arc blast explosion which badly

injured Plaintiff.

   27. Here is a photograph of the inside of the fire pump controller taken after the

incident:




   28. At all relevant times, Plaintiff was exercising due regard for his own safety.

   29. This incident would have been avoided if the subject meter contained any

number of inexpensive safety features to prevent arc blast explosions and provide

over-current protection to the meter, including but not limited to, a high energy fuse

on all circuits within the meter than could break the circuit in one cycle (a fractions


                                          20
       Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 21 of 25




of a second) and prevent the arc blast explosion from occurring.

                           DEFENDANTS’ KNOWLEDGE

   30. Defendants knew or should have known that the subject meter was defective

and unreasonably dangerous and was not accompanied by proper warnings.

   31. Defendants knew or should have known that the subject meter placed the

public in general, and Plaintiff in particular, in danger of bodily injury.

   32. Defendants foresaw or should have foreseen the malfunction and failure of

the subject meter, and the injury that followed.

   33. Defendants    knew     of   inexpensive     alternative   designs,     alternative

manufacturing practices, and alternative (or additional) warnings that would have

made the subject meter safer.

   34. Despite this knowledge, Defendants marketed, manufactured, inspected,

tested, imported, distributed, and sold the subject meter.

                      LIABILITY OF DEFENDANTS AUKEY

   35. Because Aukey had a duty to manufacture and sell reasonably safe products

but breached that duty, Aukey is strictly liable for the defective and unreasonably

dangerous condition of the subject meter. O.C.G.A. § 51-1-11(b).

   36. Because Aukey had a duty to issue reasonable and adequate warnings but

breached that duty, Aukey is liable for failure to warn.

                                           21
       Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 22 of 25




   37. Because Aukey had a duty to exercise due care in the marketing, manufacture,

inspection, testing, importation, distribution, and sale of the subject meter but

breached that duty, Aukey is liable for negligence.

   38. Because Aukey had a duty to comply with all applicable regulations but

breached that duty, Aukey is liable for the violation of those regulations.

                                     CAUSATION

   39. But for Defendants’ misconduct and Defendants’ breaches of their duties,

Plaintiff would not have been injured.

   40. Defendants’ misconduct and Defendants’ breaches of their duties proximately

caused the injury to Plaintiff.

                                      DAMAGES

   41. Plaintiff Michael Payne’s body, and his hands in particular, are gravely

injured and scared. He has undergone multiple skin graft surgeries to both the hands

and upper legs. He now suffers from carpel tunnel syndrome.

   42. Defendants should compensate Mr. Michael Payne for:

   a. future interference with daily living;

   b. past interference with daily living;

   c. future pain and suffering;

   d. past pain and suffering;

                                             22
       Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 23 of 25




   e. future medical expenses;

   f. past medical expenses;

   g. disfigurement;

   h. disability;

   i. fright, shock, and terror; and

   j. other damages to be proven at trial.

   43. Because Defendants’ actions evince a species of bad faith and stubborn

litigiousness and have caused Plaintiff unnecessary trouble and expense, Plaintiff is

entitled to recover their necessary expenses of litigation, including reasonable

attorneys’ fees and expenses, pursuant to O.C.G.A. § 13-6-11 and other statutory

and common law.

   44. Defendant acted with reckless disregard for the safety and well-being of the

citizens of the State of Georgia, including Plaintiff Payne.

   45. Defendant’s misconduct was wanton, as defined under O.C.G.A. § 51- 12-5.1,

and showed an entire want of care which would raise the presumption of conscious

indifference to consequences, in that it designed, tested, manufactured, inspected,

marketed, modified, distributed, and sold the subject machine with knowledge of the

risks to life and limb described herein. Such conduct warrants the imposition of

punitive damages against Defendants without limitation or cap.

                                          23
   Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 24 of 25




                             PRAYER FOR RELIEF

46. Plaintiff request:

       a. trial by jury,

       b. that judgment be entered against Defendants and in favor of

          Plaintiff, and

       c. such other relief as the Court deems just and appropriate.



          This 9th day of March, 2020.



                                           /s/ Matthew B. Stoddard
                                           Matthew B. Stoddard, Esq.
                                           Ga. Bar No.: 558215
                                           Janelle E. Zabresky, Esq.
                                           Ga. Bar No.: 385383
                                           THE STODDARD FIRM
                                           5447 Roswell Road, Suite 204
                                           Atlanta, GA 30342
                                           P: 404-593-2695
                                           F: 404-264-1149
                                           matt@thestoddardfirm.com
                                           janelle@thestoddardfirm.com




                                      24
       Case 2:20-cv-00016-RWS Document 19 Filed 04/08/20 Page 25 of 25




              CERTIFICATES OF COMPLIANCE & SERVICE

      This is to certify that the foregoing document has been prepared with one of

the following font and point selections approved by the Court in L.R. 5.1.

Specifically, the pleading was prepared using Times New Roman font, point 14.

      I further certify that I have served a true and correct copy of the foregoing

upon all counsel of record using the CM/ECF system, which will automatically send

email notification of such filing to the following attorney of record:

Attorneys for Defendants:
Ashley C. Webber, Esq.
S. DeAnn Bomar, Esq.
SWIFT, CURRIE, MCGHEE & HIERS, LLP
The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
P: 404-874-8800
ashley.webber@swiftcurrie.com
deann.bomar@swiftcurrie.com



             This 9th day of March 2020.


                                               /s/ Matthew B. Stoddard
                                               Matthew B. Stoddard




                                          25
